Citation Nr: 1244374	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a Travel Board hearing in the June 2008 substantive appeal.  A letter dated in June 2010 informed the Veteran that a Travel Board hearing was scheduled in July 2010.  The Veteran informed the RO that he was unable to attend the scheduled hearing in a June 2010 correspondence.  Thereafter, the RO sent the Veteran a letter dated in September 2010 informing the Veteran that his Board hearing was rescheduled for October 2010.  The Veteran failed to appear at the scheduled proceeding.  He did not request to reschedule the hearing and he has not provided good cause for his failure to appear.  Accordingly, the Board will review his appeal as if he withdrew his hearing request.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2012).

The Board remanded this matter in November 2011 for further development of the claim.  After completing the requested actions to the extent possible, the RO continued the denial of the claim as reflected in the July 2012 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that another remand is necessary prior to adjudicating the issue on appeal.

The November 2011 Board remand requested that the Veteran be provided with an orthopedic VA examination and opinion.  The RO scheduled the Veteran for an orthopedic examination in December 2011 and the Veteran failed to appear at the scheduled examinations.  The AMC contacted the Veteran to verify that he failed to report to the examination and he informed the AMC that he did not receive notification of the examination.  The RO put in another request in February 2012 and May 2012 for VA examinations and the Veteran failed to report to both scheduled examination.  The evidence of record indicates that some time between February 2012 and July 2012 the Veteran moved to a different address.   The supplemental statement of the case sent to the Veteran in July 2012 was returned to the AMC with the notation that the sender had moved and he was no longer at the address of record.  Thus, it appears that the Veteran may not have received notice of last scheduled VA examination.  The Veterans Appeal Control and Locator System (VACOLS) shows that the Veteran's address was updated in August 2012.   The Board also notes that Virtual VA reveals that VA sent a letter to the Veteran in December 2012 to an address is different than the one in VACOLS, indicating that the Veteran may have moved again.  Although the Veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him," it appears that VA has an updated address of record for the Veteran.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Therefore, the Board will provide the Veteran with another opportunity to appear at a VA examination.  The AMC/RO should attempt to verify the correct address of the Veteran and to schedule a VA examination.  If the Veteran fails to appear at the scheduled examination, then obtain a VA opinion.  

Furthermore, the Veteran submitted a statement dated in December 2011 indicating that he received treatment at the VA Medical Center in Decatur, Georgia from 1999 to 2000.  The Board observes that these treatment records are not associated with the claims file, to include in Virtual VA.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the RO/AMC should attempt to obtain these outstanding records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Request any outstanding treatment records pertaining to the Veteran's knee from the VA Medical Center in Decatur, Georgia from January 1999 through December 2000.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

If VA is unable to locate or obtain these records following reasonable efforts, the RO/AMC should notify the Veteran that such records are not available, explain the efforts made to obtain the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

2. The RO/AMC should verify that the address in VACOLS is the current address for the Veteran.  

3. After completion of the foregoing, to the extent available, including verifying the Veteran's current address and associating any outstanding records with the claims file, schedule the Veteran with an orthopedic VA examination to determine the current nature and likely etiology of any diagnosed bilateral knee disability.  The Veteran should be notified of the examination using the most current address of record.  

The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  

All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  
Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed knee disability had its onset during active service or is related to any in-service disease or injury. 

The examiner is requested to provide an explanation for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  As part of his or her rationale, the examiner is requested to address the Veteran's statements of continuity of symptomatology since service.  

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. If the Veteran fails to appear at the scheduled examination, then obtain a VA medical opinion.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed.  

Based a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any currently diagnosed knee disability had its onset during active service or is related to any in-service disease or injury. 

The examiner is requested to provide an explanation for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  As part of his or her rationale, the examiner is requested to address the Veteran's statements of continuity of symptomatology since service.  

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for a bilateral knee disability, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


